     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Aaron D. Lancaster, Esq.
 3   Nevada Bar No. 10115
     7785 W. Sahara Ave, Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     alancaster@wrightlegal.net
 6   Attorney for Plaintiff/Counter-Defendant, The Bank of New York Mellon, fka Bank of New York,
 7   as Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust 2007-12T1,
     Mortgage Pass-Through Certificates Series 12T1
 8
 9                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10
      BANK OF NEW YORK MELLON, FKA                     Case No.: 2:16-cv-01969-GMN-EJY
11
      BANK OF NEW YORK, AS TRUSTEE FOR
12    THE CERTIFICATEHOLDERS OF CWALT,
      INC., ALTERNATIVE LOAN TRUST 2007-               STIPULATION TO STAY DISCOVERY
13    12T1, MORTGAGE PASS-THROUGH                      AND EXTEND BRIEFING ON
                                                       BoNYM’S MOTION FOR
      CERTIFICATES SERIES 2007-12T1,                   RECONSIDERATION
14
15                  Plaintiff,
              vs.
16    MEISTER PARK HOMEOWNERS
      ASSOCIATION; NEVADA ASSOCIATION
17
      SERVICES, INC.; SFR INVESTMENTS
18    POOL 1, LLC; DOE INDIVIDUALS I-X,
      inclusive, and ROE CORPORATIONS I-X,
19    inclusive,
20
                  Defendants.
21    ______________________________________
22    AND RELATED CLAIMS.
23          This Stipulation is entered into by Plaintiff/Counter-Defendant The Bank of New York
24   Mellon, fka Bank of New York, as Trustee for the Certificateholders of CWALT, Inc., Alternative
25   Loan Trust 2007-12T1, Mortgage Pass-Through Certificates Series 12T1 (BoNYM),
26   Defendant/Counter/Cross-Claimant, SFR Investments Pool 1, LLC (SFR), and Defendant Meister
27   Park Homeowners Association (HOA) by and through their counsel of record.
28          This matter is set for a settlement conference on August 23, 2021. ECF No. 171. Currently,



                                                Page 1 of 3
 1   discovery remains open on BoNYM’s claim for violation of the Nevada Deceptive Trade Practices
 2   Act against the Meister Park Homeowners Association. BoNYM also recently filed a Motion for
 3   Reconsideration of this Court’s order granting summary judgment in SFR’s favor. ECF No. 167.
 4          In order to preserve party resources and promote the potential for economic resolution of
 5   this matter, the parties stipulate and agree that further discovery efforts should between BoNYM
 6   and Meister Park Homeowners Association be stayed until after the settlement conferences. If the
 7   settlement conference is unsuccessful, BoNYM and Meister Park Homeowners Association will
 8   show cause why the stay should continue or submit a new scheduling order to complete any
 9   remaining discovery within 14 days from the competition of the conference.
10          Similarly, the parties stipulate and agree that in the event the settlement conference is
11   unsuccessful, SFR’s response to the pending Motion for Reconsideration should not be due until
12   Wednesday, September 22, 2021, which is 30 days after the settlement conference.
13          DATED this 14th day of July, 2021.
14
      WRIGHT, FINLAY & ZAK, LLP                        LEACH KERN GRUCHOW ANDERSON
15
                                                       SONG
16    /s/ Darren T. Brenner
                                                       /s/ T. Chase Pittsenbarger
17    Darren T. Brenner, Esq.                          Sean L. Anderson, Esq.
18    Nevada Bar No. 8386                              Nevada Bar No. 7259
      Aaron D. Lancaster, Esq.                         T. Chase Pittsenbarger, Esq.
19    Nevada Bar No. 10115                             Nevada Bar No. 13740
      7785 W. Sahara Ave., Suite 200                   601 South Seventh Street, 2nd Floor
20    Las Vegas, NV 89117                              Las Vegas, Nevada 89101
21    Attorney for Plaintiff/Counter-Defendant,        Attorneys for Defendant, Meister Park
      The Bank of New York Mellon, fka Bank of         Homeowners’ Association
22    New     York,    as   Trustee   for   the
      Certificateholders   of   CWALT,     Inc.,
23    Alternative    Loan    Trust   2007-12T1,
24    Mortgage Pass-Through Certificates Series
      12T1
25
26
27
28



                                               Page 2 of 3
     KIM GILBERT EBRON
 1
 2   /s/ Diana S. Ebron
     Diana S. Ebron, Esq.
 3   Nevada Bar No. 10580
 4   7625 Dean Martin Drive, Suite 110
     Las Vegas, Nevada 89139-5974
 5   Attorneys for Defendant/Counter/Cross-
     Claimant, SFR Investments Pool 1, LLC
 6
 7
                                                  IT IS SO ORDERED:
 8
 9
10
                                                  ___________________________________
11
                                                  UNITED STATES MAGISTRATE JUDGE
12
13                                                DATED: July 15, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         Page 3 of 3
